COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re Texas Construction Specialists, L.L.C.

Appellate case number:       01-18-01028-CV

Trial court case number:     16-CV-1259

Trial court:                 405th District Court of Galveston County

        Relator, Texas Construction Specialists, L.L.C., has filed a petition for a writ of
mandamus, challenging “[t]he trial court’s refus[al] to hear or rule upon Relator’s motions
for continuance.”1 On November 19, 2018, we granted relator’s motion to stay and stayed
the trial court proceedings in Case No. 16-CV-1259, Galveston County, Texas. Real
parties in interest, Clear Creek Point, L.P., Atticus Real Estate Services, Inc., Clear Creek
Point GP, L.L.C., and WB Clear Creek Point, L.L.C., have filed a “Motion to Partially Lift
Stay and Request for Expedited Consideration,” asking that the stay be lifted “to allow the
trial court to consider pretrial motions, including a motion to release funds in the registry
of the [trial court] and to remove an improperly filed lis pendens.”
      We vacate, in its entirety, our November 19, 2018 order staying the trial court
proceedings in Case No. 16-CV-1259, in the 405th District Court of Galveston County,
Texas. And, we dismiss as moot the Motion to Partially Lift Stay and Request for
Expedited Consideration.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually         Acting for the Court

Date: __January 15, 2019__




1
       At the time relator filed its mandamus petition, trial was set for November 26, 2018.